                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


RICHARD M. COAN,
     Plaintiff-Trustee,

        v.                                            No. 3:15-cv-00050 (JAM)
                                                      Adv. Proc. No. 15-5019 (JAM) (consol.)
SEAN DUNNE et al.,
     Defendants.

  ORDER DENYING WITHOUT PREJUDICE TRUSTEE’S MOTION IN LIMINE TO
               PRECLUDE HANDWRITTEN DOCUMENTS

       This is an action by Bankruptcy Trustee Richard M. Coan principally alleging fraudulent

transfers of money and property by Sean Dunne to his wife Gayle Killilea and others. See Coan

v. Dunne, 2019 WL 302674, at *1-*2 (D. Conn. 2019) (generally describing the history of this

case). The Trustee has now moved in limine (Doc. #365) to preclude the introduction into

evidence of certain handwritten documents purportedly created by Sean Dunne and Gayle

Killilea. For the reasons stated herein, I will deny the Trustee’s motion without prejudice.

                                          BACKGROUND

       Although the Trustee refers to a “March 2005 Letter,” “July 2005 Letter,” and “February

2008 Letter,” see Doc. #366 at 3-5, his motion in limine does not designate the specific exhibits

to which he objects by number, and so I rely on defendants’ representations in their opposition to

the motion in order to identify and address the exhibits to which the Trustee objects. See Doc.

#394 at 2-3.

       Exhibits 5502 and 5540

       Exhibits 5502 and 5540 are copies of the same document, titled “Property Transfer

Agreement between Sean & Gayle Dunne – 23rd March 2005.” Id. at 1. In the agreement, Sean

Dunne promises to Gayle Killilea 70 percent of the profits from his sale of six properties: (1)

                                                 1
Woodtown Rathfarnam, Co[unty] Dublin; (2) IGB Clonskeagh, Co. Dublin; (3) Lagoon Beach

Hotel, Cape Town, S[outh] A[frica]; (4) Charlesland, Co[unty] Wicklow ([r]esidential portion

only); (5) Malahide, Co[unty] Dublin; and (6) Rivertree (1 & 3 Shrewsbury Rd., Dublin 4).

Dunne promised the profits from the sale of these properties “for the benefit of [Killilea] and

[their] son Bobby Luke and any future children born to [them].” Ibid. The document further

declares Sean Dunne’s transfer to Gayle Killilea of his interest in loan repayments from Lagoon

Beach and profits from Charlesland. Id. at 2. Through this document, Dunne sought to “assure

the financial independence of my wife & children for the future and to secure their independence

from my own property investments.” Id. at 1. The document purports to bear the signatures of

Dunne and Gayle Killilea, a date of March 23, 2005, and a declaration that Dunne and Killilea

were in Hua Hin, Thailand, when the document was created. Id. at 3.

       Exhibit 5505

       Exhibit 5505 is dated February 15, 2008, and bears the title “Ref: Property Transfer

Agreement Between Sean Dunne and Gayle Dunne (Killilea) 23rd March 2005.” Id. at 1. Per the

document, Sean Dunne purports to irrevocably transfer his full interest in the Lagoon Beach

Hotel in Cape Town, South Africa, to Gayle Dunne because the sale of the hotel was not

possible. Ibid. The document also claims that Dunne transfers “any and all tax issues arising on

the future sale of this property” as well as “all loans made by me to Mountbrook Homes Ltd, and

all of its associated companies and subsidiaries.” Ibid. Dunne renounces “all claims over or

against the assets” on behalf of his estate and “all claims over any present or future income

derived from the ongoing trade or sale of the” hotel. Id. at 2. The agreement, claiming to be

executed by Dunne and Killilea, and bearing an illegible witness signature, is a “full and final

settlement” of Dunne’s obligation “in relation to Lagoon Beach Hotel and to Mountbrook Homes



                                                 2
LTD Loans dated 23rd March 2005.” Ibid.

       Exhibit 5507

       Exhibit 5507 purports to be the “Wishes & Will of S. Dunne.” Id. at 1. It contains a

handwritten distribution of Sean Dunne’s assets, delineation of management of his companies,

and guardianship arrangements for his children. Id. at 1-4. The document bears the signatures of

Sean Dunne, John Dunne, and Killilea, and is dated July 27, 2007. Id. at 4.

       Exhibit 5544

       Exhibit 5544 purports to be a declaration by Sean Dunne confirming that he holds the

contract to purchase Walford in trust for Killilea. Id. at 1. The document claims that Dunne holds

the entire interest in the contract on the basis of the March 23, 2005, property settlement

agreement, and that he and his estate renounce any claims to the property—confirming that he

will transfer Walford to Killilea “or her nominee when called upon to do so.” Ibid. The document

bears signatures in the names of Sean Dunne, Killilea, and John Dunne, and a date of July 23,

2005. Ibid.

       Exhibit 6379

       Exhibit 6379 purports to be a “Mortgage Repayment (€5M) Agreement” dated July 22,

2008. Id. at 1. It sets out to “immediately repay at the first opportunity the sum of €5 million

which DCD Builders Md. was lent/borrowed on our family home in July 2007.” Ibid. The

document discusses other obligations, including Dunne’s commitment to “undertake to pay the

sum of €50k/month against the capital & interest payments so as to keep the balance on the

mortgage well below its limit.” Id. at 2. Per the document, Dunne states that he “recognize[s] that

this €5 million is the obligation of my company DCD Builders and me to repay at the first

available opportunity and ranks ahead of all other charges hereby created after this date by me



                                                 3
and DCD Bldrs Ltd. until such time as the €5M is fully repaid.” Id. at 2-3. The agreement is

stated to be “enforceable against monies earned within or outside of Ireland,” and “relates to all

related/connected/group companies of DCD Bldrs Ltd/Group Structure.” Id. at 3. It bears the

signatures of Sean Dunne and Gayle Killilea, and it is dated July 22, 2008, in Dublin. Ibid.

                                            DISCUSSION

       The Trustee first moves to preclude these documents on the basis that they cannot be

adequately authenticated pursuant to Federal Rule of Evidence 901. Doc. #366 at 6-9. A party

who seeks to introduce evidence at trial must, of course, bear the burden to show that the

evidence is what its proponent claims it to be. Rule 901(a) of the Federal Rules of Evidence

provides that “[t]o satisfy the requirement of authenticating or identifying an item of evidence,

the proponent must produce evidence sufficient to support a finding that the item is what the

proponent claims it is.”

       As the Second Circuit has observed, Rule 901 “does not definitively establish the nature

or quantum of proof that is required preliminarily to authenticate an item of evidence.” United

States v. Vayner, 769 F.3d 125, 130 (2d Cir. 2014). Still, “the bar for authentication of evidence

is not particularly high,” and “the proponent need not rule out all possibilities inconsistent with

authenticity,” but need only adduce “sufficient proof . . . so that a reasonable juror could find in

favor of authenticity or identification.” Ibid. And of course, once an item of evidence is

“authenticated” as required under Rule 901, this “merely renders evidence admissible, leaving

the issue of its ultimate reliability to the jury,” for which “the opposing party remains free to

challenge the reliability of the evidence, to minimize its importance, or to argue alternative

interpretations of its meaning,” with all such challenges going to the weight of the evidence




                                                  4
rather than its initial admissibility. Ibid.

        In general, “[t]he testimony of a witness with knowledge that a matter is what it is

claimed to be is sufficient” to satisfy the 901(a) standard. United States v. Carneglia, 256 F.R.D.

384, 391 (E.D.N.Y. 2009). Here, the documents at issue all are purportedly written, signed,

and/or witnessed by Sean Dunne, Gayle Killilea, and John Dunne. They are expected to testify at

trial, and so can be examined about the authenticity of the handwritten documents at which time

I will decide if an adequate authentication foundation has been established.

        The Trustee next objects to the documents on the ground that they fail to fulfill the best

evidence rule, and that defendants may not introduce any duplicates. See Doc. #366 at 9-12. It is

true that Rule 1002 of the Federal Rules of Evidence provides that “[a]n original writing,

recording, or photograph is required to prove its content unless these rules or a federal statute

provides otherwise,” and that Rule 1003 limits the admissibility of duplicate documents where

there are genuine challenges to an original’s authenticity. But while the Trustee makes a blanket

assertion that defendants have failed to produce original documents and that defendants have

failed to provide an adequate explanation as to why any originals cannot be produced, see Doc.

#366 at 11-12, defendants contend that they will be able to produce originals of some of these

documents and that the circumstances excusing the requirement of original documents under

Rule 1004 are present. See Doc. #394 at 5-6. The Trustee did not request prior to trial to conduct

a physical examination or testing of the purported originals. To the extent that defendants fail to

produce at trial a purported original of the handwritten documents, I will evaluate their testimony

about why the original has not been produced as preferred under the best evidence rule.

        Lastly, the Trustee argues that the handwritten documents are inadmissible hearsay. Doc.

#366 at 12-16. Of course, out-of-court statements admitted for their truth are generally



                                                  5
inadmissible as hearsay. Fed. R. Evid. 801(c); 802. For the most part, however, the documents

contain statements of present intentions which are within an exception to the hearsay rule. See

Fed. R. Evid. 803(3) (hearsay exception for “statement of the declarant’s then-existing state of

mind (such as motive, intent, or plan) . . . but not including a statement of memory or belief to

prove the fact remembered or believed unless it relates to the validity or terms of the declarant’s

will”); In re Fill, 68 B.R. 923, 928-29 (Bankr. S.D.N.Y. 1987) (debtor’s prior statement of

intention to repay loans admissible under Fed. R. Evid. 803(3) in case against debtor by

bankruptcy trustee alleging fraudulent transfer of assets; “[t]he statements are to be offered to

prove that transfers made some six or so years later were consistent with this earlier expressed

intention and were not intended to hinder, delay or defraud creditors”). To the extent that the

Trustee may identify any statement within these documents that is not a statement of present

intention but is a statement is past factual occurrence, then the Trustee may request the Court to

issue a limiting instruction for the jury to disregard any such statements of past occurrence. In

view of the applicability of Rule 803(3), I need not consider at this time whether the documents

are otherwise admissible as verbal acts. See, e.g., United States v. DiMaria, 727 F.2d 265, 270

n.4 (2d Cir. 1984).

                                           CONCLUSION

       For the reasons stated above, the Trustee’s motion to preclude the introduction of

handwritten documents (Doc. #365) is DENIED without prejudice to particularized renewal at




                                                 6
trial.

         It is so ordered.

         Dated at New Haven this 9th day of May 2019.

                                                  /s/ Jeffrey Alker Meyer
                                                  Jeffrey Alker Meyer
                                                  United States District Judge




                                              7
